PER CURIAM.
The appellant, Keith Rondell Gillette, challenges the revocation of his community control and one of the prison sentences which was imposed as a result of that revocation. We affirm the revocation of community control but reverse the sentence imposed in circuit court case number 94-12971.
Appellant was serving concurrent sentences of community control in circuit court case number 94-12971 and circuit court case number 94-3466. A violation of community control affidavit was filed. The trial court found that appellant violated his community control and revoked it in both cases. The trial court sentenced appellant to three and one-half years in prison in circuit court case number 94-3466. and forty-two months in prison in circuit court case number 94-12971. *974The sentences were ordered to run concurrently. Appellant tiled a timely notice of appeal.
We find no merit in appellant’s contention that the trial court erred in finding that appellant violated his community control. We affirm the revocation of his community control in both cases. We also affirm the prison sentence in circuit court case number 94-3466. Both sides, however, agree that there was an error in calculating the points on the guidelines scoresheet in circuit court case number 94-12971. Therefore, we reverse appellant’s sentence in that case and remand for resentencing.
Affirmed in part, reversed in part, and remanded.
SCHOONOVER, A.C.J., and FRANK and BLUE, JJ., concur.